     Case 2:16-cr-00049-WBS-DB Document 85 Filed 03/04/21 Page 1 of 1


1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8                                  ----oo0oo----

9

10   UNITED STATES OF AMERICA,               No. 2:16-cr-49 WBS
11                   Plaintiff,

12          v.                               ORDER
13   CARLOS SANCHEZ,

14                   Defendant.

15

16                                 ----oo0oo----

17                Defendant Carlos Sanchez has filed a motion for

18   compassionate release under 18 U.S.C. § 3582(c)(1).          (Docket No.

19   84.)   The United States shall file any opposition to defendant’s

20   motion no later than twenty-one (21) days from the date of this

21   order.      Defendant may file a reply no later than fourteen (14)

22   days from the date of the filing of the United States’

23   opposition.      After briefing is complete, the court will take the

24   motion under submission and will inform the parties if oral

25   argument or further proceedings are necessary.

26                IT IS SO ORDERED.

27   Dated:      March 4, 2021

28
                                         1
